UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6999


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:94-cr-00454-PJM-2)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernard Gibson, Sr., appeals the district court’s order denying his Fed. R. Crim. P.

36 motion asking the district court to remove from the amended criminal judgment

against him any reference to supervised release. Rule 36 only allows for the correction of

clerical errors and not the type of substantive relief Gibson seeks. See United States v.

Powell, 266 F. App’x 263, 266 (4th Cir. 2008) (argued but unpublished). We thus affirm

the district court’s order. See United States v. Gibson, No. 8:94-cr-01388-454-PJM-2

(D. Md. filed July 27, 2018 & entered Aug. 1, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2